Ludeling, C. J.
During the progress of this suit the district judge appointed Henry Bezou, auditor, to examine the accounts between the parties. He charged seven hundred and fifty dollars, for which he asked the court to allow him a judgment against the plaintiff and defendants, in solido, in a rule taken in said case, and the court rendered a judgment in his favor for said sum against all the parties, in solido.
From this judgment the plaintiff has appealed. Judgment was rendered in favor of the plaintiff against the defendants, and although one of the defendants succeeded in getting the judgment reversed as to him, still there is a judgment in favor of plaintiff against the other defendants.
In the case of the city of New Orleans, claiming expropriation of property, etc., 19 An. 382, this court said: “ Compensation allowed to experts, auditors and judicial arbitrators is, by article 552 Code of Practice, to be paid, as well as the taxed costs, by the party cast; and. this implies a delay of payment until the termination of the suit.”
It is therefore ordered that the judgment against the plaintiff be annulled, and that the appellee pay costs of appeal.